Citation Nr: 9909978	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-17 566	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a 100 percent rating for post-traumatic 
stress disorder (PTSD) from January 29, 1996, to July 22, 
1996.  

2.  Entitlement to a 100 percent rating for PTSD from October 
1, 1996, to January 13, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from November 1963 to April 
1970 and June 1975 through February 1989.  He was retired 
with 20 years service on March 1, 1989.  

The veteran filed his original claim for service connection 
for PTSD on January 29, 1996.  A series of rating actions 
since that time have left the veteran with a 70 percent 
rating for PTSD from January 29, 1996, (date of claim) to 
July 22, 1996, a 100 percent rating from July 23, 1996, to 
September 30, 1996, based on hospitalization for PTSD, a 70 
percent rating from October 1, 1996, to January 13, 1997, a 
100 percent rating from January 14, 1997, to April 30, 1997, 
based on hospitalization for PTSD and a 100 percent schedular 
rating thereafter.  The veteran has continuously prosecuted 
his claim for increase and now seeks 100 percent ratings for 
the two periods in 1996-97 for which he was awarded a 70 
percent rating.

While this case was being developed for appellate review, the 
schedular criteria for evaluation of psychiatric disabilities 
were changed effective, November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so. Marcoux 
v. Brown, 9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  In this case, the RO evaluated the 
veteran's PTSD under both the old and the new rating 
criteria, but found him not entitled to more than a 70 
percent rating for the periods at issue.  


FINDINGS OF FACT

1.  The veteran filed his initial claim for service 
connection for PTSD on January 29, 1996; symptoms of PTSD 
were noted in February 1996 and evidence sufficient to 
support a factual finding of the presence of PTSD is dated in 
April 1996.  

2.  The veteran has a high school education.  During service 
the veteran served as a telecommunications operator and 
following service he worked as a cable company technician and 
a security guard.  He last worked in November 1995.

3.  The veteran's PTSD was not productive of total 
occupational and social impairment or productive of virtual 
isolation, near gross repudiation of reality or profound 
retreat from mature behavior, nor did it preclude employment 
during the period from January 29, 1996, to July 22, 1996.  

4.  The positive and negative evidence is in equipoise as to 
whether the veteran's PTSD precluded him from obtaining and 
retaining substantially gainful employment from October 1, 
1996, to January 13, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD from 
January 29, 1996, to July 22, 1996, have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp 1998); 38 C.F.R. 3.340, 
3.341, 4.16 and Part 4, Code 9411, prior to and as of 
November 7, 1996.  

2.  With resolution of all reasonable doubt in the veteran's 
behalf, the criteria for a total rating of 100 percent for 
PTSD from October 1, 1996, to January 13, 1997, have been 
met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, he has presented claims which 
are plausible.  Further, the Board is satisfied that all 
relevant facts have been properly developed.  There is no 
indication that there are additional records, which have not 
been obtained which would be pertinent to the veteran's 
claim.  Thus, no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background.  The veteran filed his original claim for 
service connection for PTSD on January 29, 1996.  The veteran 
worked as a telecommunications specialist during service.  He 
has a high school education and worked as a cable technician 
for a cable company for about four years following service 
retirement.  More recently, he worked as a security guard and 
has reported that he last worked in that capacity in the fall 
of 1995 or in January 1996.  

The veteran was hospitalized at a VA facility in West 
Virginia from January 18 to January 26, 1996, for 
detoxification for alcohol dependence.  On discharge, his 
global assessment was reported as 65.  The veteran was also 
in a program for alcohol dependence during February and March 
1996.  There was no clinical indication of any significant 
psychiatric symptomatology during either treatment period, 
although psychological testing in February 1996 suggested the 
possible presence of depression and PTSD and the veteran did 
have subjective complaints.  

From March 1996 to July 1996, the veteran was a domiciliary 
inpatient with a primary diagnosis of chemical dependence.  
Diagnoses of PTSD and skin disorders were also reported.  
Treatment during this period was primarily for chemical 
dependence and a skin disorder.  During this period, the 
veteran underwent a VA psychiatric examination in April 1996.  

On that examination the veteran complained of memories of the 
war with resultant sweaty palms, dreams on a weekly basis, 
and flashbacks triggered by stimuli such as helicopters.  He 
avoided people to a large degree.  Accentuated startle 
response to loud noises, poor sleep, irritability and 
occasional difficulty concentrating were also noted.  Affect 
was said to be constrictive around feelings of depression.  
On mental status examination he was alert, articulate and 
appropriate.  Mood was anxious and depressed.  He was 
oriented times three and recent and remote memory were 
intact.  There were no hallucinations or delusions.  His 
thinking was abstract and his judgment intact.  Pertinent 
diagnosis was PTSD.  

A report of State psychological evaluation in mid-July 1996 
showed the veteran complained of his emotions and stress.  
The psychologist provided a detailed life history of the 
veteran.  He noted that the veteran was cooperative, but 
there was underlying anger and resistance.  Speech was 
without impediment and affect was appropriate, but slightly 
flat.  Mood was tinged with anger and some resistance.  
Thought process appeared clear and thought content was 
coherent.  No signs or symptoms of psychiatric issues were 
noted.  Insight and judgment appeared fairly intact.  He 
listed the veteran's previously reported complaints and his 
diagnostic impression was PTSD by history.  He noted that he 
felt the PTSD was chronic and that the veteran would require 
continuing care.  In this regard, he noted that the veteran 
was to receive treatment in a PTSD program at a VA facility 
in New Jersey.  

Later in July 1996, the veteran entered the PTSD program at 
the VA facility in New Jersey.  On admission, detailed 
military, civilian, medical, educational and employment 
histories of the veteran were recorded by the examiner.  His 
speech was said to spontaneous, coherent, and relevant.  His 
mood was euthymic.  He denied hallucinations and suicidal or 
homicidal ideations.  There was no evidence of formal thought 
disorder.  He was well oriented with fair memory, insight and 
judgment.  During hospitalization he was prescribed 
medication for his depression and sleep disturbance.  He 
attended the trauma group and attempted to share his 
experiences.  He attended community meetings, AA meetings, 
and groups dealing with life issues, stress inoculation, 
feelings, life skills/relaxation, anger management, relapse 
prevention, depression management, and triggers.  He also 
participated in educational programs on various subjects.  
During his discharge interview, the veteran reported 
improvement in depression, social isolation and his ability 
to manage anger.  There was a decrease in flashbacks and 
nightmares and an improved sleep pattern.  There was no 
change in intrusive thoughts, hyperstartle response or 
hypervigilance.  He received a regular discharge in September 
1996 with a global assessment of 51.  He was to continue 
treatment at a VA outpatient clinic.  VA outpatient treatment 
notes show that the veteran was seen for medication refill in 
October 1996.  

On January 14, 1997, the veteran was readmitted to the VA 
domiciliary and remained there until April 16, 1997.  In a 
January 1997 clinical note, the staff psychiatrist opined 
that the veteran was unemployable and had been unable to work 
since his hospitalization in January 1996.  He stated that 
the veteran had a global assessment of 41; serious impairment 
of social and occupational functioning and that he did not 
believe the veteran was employable.  

The same staff psychiatrist also conducted a psychiatric 
examination in March 1997.  On examination, he reported 
minimal symptomatology, but again reported the presence of 
PTSD and a global assessment of 41.  

Based on the foregoing, a rating action in July 1997 assigned 
a temporary total 100 percent rating for PTSD from the 
January 1997 date of admission through April 30, 1997.  
Entitlement to a total rating based on individual 
unemployability was denied.  Further, a schedular 100 rating 
was assigned from May 1, 1997.  The record shows that PTSD is 
the veteran's only service-connected disability.  

In July 1996, the veteran had been found not to be disabled 
for Social Security Administration (SSA) purposes, since the 
medical records at that time showed that the veteran was 
expected to return to work.  However, that decision was 
reversed in May 1997, since the veteran had not been able to 
return to work.  The veteran was found to be disabled from 
the time of his SSA application in January 1996 with payments 
beginning in July 1996.  The medical records upon which these 
determination were based have been obtained from SSA and 
added to the claims folder.  

At a hearing before the undersigned in January 1999, the 
veteran reiterated his contention that he should be entitled 
to higher ratings for the periods in question.  He described 
his difficulties and symptomatology during the periods at 
issue.  He reported he did not attempt to obtain employment 
in 1996 as he was having difficulty dealing with people at 
that time and was afraid he would end up in jail.  Subsequent 
to the hearing, he furnished additional medical records 
supplementing material already of record.  

Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1997).  PTSD is evaluated under Diagnostic 
Code 9411, which was changed effective November 7, 1996.  

No VA compensation shall be paid if the disability is the 
result of the veteran's own willful conduct, including the 
abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.1(n), 3.301 (1998).  

As noted above, the Schedule of Ratings for Mental Disorders 
was amended effective November 7, 1996.   Where a regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the "version most favorable to appellant" applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria for rating mental disorder in effect prior 
to November 7, 1996, the severity of disability was based 
upon actual symptomatology, as it affected social and 
industrial adaptability and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. § 4.130.  The old 
schedular provisions of Diagnostic Code 9411, applicable to 
PTSD claims, provided that when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment, a 100 percent rating was 
assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  38 C.F.R. Part 4, Diagnostic Code 9411 (prior to 
Nov. 7, 1996).  

Under the revised criteria for Diagnostic Code 9411, a 100 
percent evaluation is assigned for PTSD which is productive 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 (as 
amended effective Nov. 7, 1996).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15 (1996).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a) 
(1996).  In determining whether an appellant is entitled to a 
total disability rating based upon individual unemployability 
neither an appellant's non-service-connection disabilities 
nor advancing age may be considered.  Hersey v. Derwinski, 2 
Vet. App. 91 (1996).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998); see also 38 C.F.R. § 3.102 (1998).  

Analysis.  In the instant case, the Board finds that the 
veteran's PTSD does not meet the criteria for a 100 percent 
rating under the old or new rating criteria, set out above, 
for the period from January 29, 1996, to July 22, 1996.  It 
is also not shown that the veteran was precluded from 
employment solely due to his PTSD, his only service-connected 
disability.  The Board has considered the veteran's 
statements and testimony as well as the VA treatment records 
for that period.  The Board has also considered the reports 
of psychological testing in February and July 1996 and the 
reports of psychiatric examination in April 1996.  These 
records show that the veteran's complaints and treatment 
programs during this period were primarily for his alcohol 
related symptomatology and not for his PTSD.  While PTSD was 
initially noted during this period, it was not the reason for 
the veteran's confinement and it is clearly not shown to be 
productive of symptomatology that would warrant a 100 percent 
rating.  While the record shows that the RO eventually 
granted a 70 percent rating for this period, the Board finds 
no clinical evidence to support a rating of 100 percent under 
the old or new schedule, nor is it shown that the veteran was 
precluded from employment solely due to his PTSD.  The Board 
also recognizes that the VA staff psychiatrist as well as the 
SSA found that the veteran had been unable to work from 
January 1996; however, it is clear from the medical evidence 
of record that their determinations were not based solely on 
the veteran's PTSD, but rather on his alcohol dependency and 
its resultant problems.  The Board may only consider the 
veteran's service-connected PTSD in rating his psychiatric 
disability and in determining his employment status for VA 
compensation purposes.  Further, the Board can not consider 
the effects of the veteran's alcoholism and its resultant 
problems in reaching such decision as such are specifically 
precluded from consideration under 38 U.S.C.A. 105.  Here, 
there is no showing that the veteran's PTSD precluded 
employment or met the schedular criteria for a 100 percent 
rating during the period from January 29, 1996, to July 22, 
1996, under either old or new criteria.  

After a careful review, the Board finds that veteran's 
demonstrated psychiatric symptoms during the first period at 
issue clearly fail to meet the criteria as set out above for 
a rating in excess of 70 percent for PTSD under the old or 
new criteria.  There is also no showing that the veteran's 
service-connected PTSD precluded gainful employment during 
that same period.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of this veteran.  The Board 
has also considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the United States Court of Veterans 
Appeals in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With respect to the period from September 1996 to January 
1997, the record shows that the veteran entered a VA PTSD 
treatment program on July 23, 1996, and was discharged in 
September 1996.  At the time of his hospital discharge in 
September 1996, a global assessment of 51 was reported.  The 
American Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) indicates a 
score of 51 to lie between serious and moderate symptoms, but 
much closer to serious.  In a 1997 rating action, the RO read 
the overall import of this hospital discharge report to 
warrant an increased evaluation of 70 percent effective 
October 1, 1996, following termination of his temporary total 
rating on September 30, 1996.  

On review of the record for this second time-period at issue, 
the Board again finds no showing of psychiatric 
symptomatology that would warrant a schedular rating of 100 
percent under the old or new criteria.  As noted above, the 
Board's decision must be based solely on consideration of the 
symptomatology of the veteran's service-connected PTSD under 
the governing VA criteria.  In the Board's opinion, the 
clinical findings by mental health professionals with respect 
to his PTSD clearly do not support a finding that a 100 
percent rating was warranted for his PTSD.  Following the 
veteran's hospital discharge in September 1996, there was no 
report of any significant psychiatric symptomatology until 
January 1997, at which time the veteran was awarded a 
temporary total evaluation to be followed by a 100 percent 
schedular evaluation.  

In this regard, the Board notes that there is a question as 
to whether the veteran's PTSD would have precluded full-time 
employment on a regular basis during the period from 
September 1996 to January 1997.  The VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience by reason of 
his service-connected disabilities.  38 C.F.R. § 3.340, 
3.341, 4.16 (1998).  For a veteran to prevail on a total 
rating claim, the record must reflect some factor which takes 
the claimant's case outside the norm.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. § 4.1, 4.15.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose.  

In this case, the veteran had been undergoing treatment from 
January 1996 to September 1996, first for his alcoholism and 
then for his PTSD.  On review of the clinical records for his 
hospitalization ending in September 1996 and those following 
his readmission in January 1997, it would seem there exists a 
reasonable probability that the veteran could have been 
precluded from employment due to his PTSD during the interim 
period.  

At the time of hospital discharge in September 1996, a global 
assessment of 51, indicative of serious disablement had been 
reported.  While the veteran was scheduled for outpatient 
follow-up after release, he did not comply except for one 
visit to obtain a medication refill.  The veteran's failure 
to report for the scheduled follow-up leaves a void in his 
clinical history.  However, his failure to report might 
reasonably be attributable to his mental status.  

In January 1997 and subsequently, the veteran was found to be 
entitled to a 100 percent rating based on his demonstrated 
psychiatric symptomatology and a global assessment of 41 
which falls in the high range of scores indicating serious 
psychiatric symptomatology.  The reported 51 score in 
September 1996, borders on the serious range of 
symptomatology.  

At his hearing on appeal, the veteran testified that he made 
no attempt to work in 1996 because he was having a control 
problem when dealing with people and that he feared that with 
such involvement he could end up going to jail.  

While there is no indication of any significant complaints or 
treatment between the time of the veteran's hospital 
discharge in September 1996 and his readmission in January 
1997, the Board is of the opinion that with consideration of 
the veteran's hearing testimony, the clinical data recorded 
during his July-September 1996 hospitalization and that 
recorded beginning in January 1997 that the veteran may well 
have been precluded from gainful employment due to his PTSD 
symptomatology during the interim period..  Any reasonable 
doubt regarding degree of disability will be resolved in 
favor of the claimant under 38 C.F.R. § 4.3.  Here, the Board 
finds the evidence to be equivocal as to whether the veteran 
was precluded from employment due to his PTSD during the 
period from September 1996 to January 1997.  With resolution 
of reasonable doubt in the veteran's favor, the Board finds 
that the veteran was unable to work due to service-connected 
disability during the period in question and is entitled to 
payment on that basis from October 1, 1996, to January 13, 
1997.  


ORDER

Entitlement to a 100 percent rating for PTSD from January 29, 
1996, to July 22, 1996, is denied.  

Entitlement to a 100 percent rating for PTSD from October 1, 
1996, to January 13, 1997, is granted, subject to the 
criteria governing the payment of monetary benefits.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

